Citation Nr: 1760848	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-34 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.

(The Veteran's surviving spouse has additional appeals pending that will be addressed in a separate decision of the Board issued this date.)


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Appellant is the attorney-representative of the surviving spouse of a Veteran who served on active duty from September 1959 to March 1960, from May 1960 to April 1963, and from June 1976 to April 1994.  He was stationed in Southwest Asia from December 1990 to May 1991.  The Veteran died in June 2015.

This matter relating to attorney fees is before the Board of Veterans' Appeals (Board) following a March 2016 rating decision and May 2016 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The May 2016 decisional letter determined that attorney's fees were not payable because the March 2016 rating decision had not resulted in payment to the Veteran's surviving spouse.  The issue of withholding benefit payments to the Veteran's surviving spouse was appealed separately and is addressed in a concurrently issued decision and remand.

This case involves a simultaneously contested claim, because allowing the Appellant's claim could result in lesser payment of benefits to the Veteran's surviving spouse.  38 C.F.R. § 20.3(p) (2017).  As a simultaneously contested claim, special procedural regulations apply.  All interested parties must be notified of action taken by the agency of original jurisdiction (AOJ), the right and time limit for initiating any appeal of that action, the right to hearing, the right to receive a statement of the case (SOC), notice if any party files a substantive appeal, as well as the content of the substantive appeal to the extent that it contains information that could affect payment or potential payment that is the subject of the contested claim.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 19.100, 19.101, 19.102 (2017).  While the claim meets the definition of a simultaneously contested claim because it could result in a lesser payment of benefits, it does not appear that the Veteran's surviving spouse has challenged the Appellant's claim for attorney's fees as of this time. 

The Appellant did not request a hearing in this matter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Attorney fees were determined not to be payable in this matter because the March 2016 decision that granted benefits to the Veteran's surviving spouse did not result in an actual payment to the Veteran's spouse.  See 38 U.S.C. §§ 5902, 5904, 5905 (2012); 38 C.F.R. § 14.636(h)(iii) (2017).  The determination that no payment was payable to the Veteran's surviving spouse was separately appealed to the Board.  The Board has remanded that issue for additional development in a separate but concurrently issued decision and remand.  Since the payment of attorney's fees in this case depends on the final determination of that appeal, the Board finds that this matter must also be remanded and readjudicated based on any change in the outcome of that decision.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1. Complete the development regarding the remaining claims as described in the concurrently issued decision and remand.  Once that development is complete, readjudicate the claims of the Veteran's surviving spouse.

2. Readjudicate the Appellant's eligibility for the payment of attorney's fees in light of the additional development and readjudication of the issues discussed in the concurrently issued decision and remand.

3. Provide both the Appellant and the Veteran's surviving spouse with a supplemental statement of the case (SSOC) containing a thorough explanation of the Appellant's eligibility for the payment of attorney's fees and an explanation of any amount determined payable.  Thereafter, the Appellant and the Veteran's surviving spouse should be given an opportunity to respond before the case is returned to the Board for appellate review. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




